Citation Nr: 1025882	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected cervical strain.  

2.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected ileotibial band syndrome and retropatellar 
pain syndrome, right knee.  

3.  Entitlement to an initial evaluation higher than 10 percent 
for service-connected ileotibial band syndrome and retropatellar 
pain syndrome, left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel
INTRODUCTION

The Veteran had active service from September 2001 to December 
2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in August 2004 and January 
2005 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  During the course of this appeal, the 
Veteran became a resident of California and his appeal was 
transferred to the above RO. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for further evidentiary development is required before proceeding 
to adjudicate the merits of the Veteran's claims.  

In the present case, the Veteran was afforded with medical 
examinations in June 2004 (with addendum dated in December 2004) 
and in March 2006 in connection with his claims.  However, his 
representative has asserted, albeit without specificity, that the 
Veteran's claimed disabilities have worsened since the March 2006 
medical examination.  See Appellant's Brief dated June 14, 2010.  
It is further observed that the most recent examination was 
conducted more than four years ago, and the most recent VA 
treatment records pertaining to the Veteran's treatment for his 
disabilities are dated in July 2005, several months before that 
examination.  

Governing regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
Veteran which takes into account the records of prior 
examinations and treatment as well as to provide a medical 
examination or, obtain a medical opinion, when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, 
the U.S. Court of Appeals for Veterans Claims has held that an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved and 
contemplates staged ratings where the factual findings show 
distinct time periods in which the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Thus, in light of the foregoing, the Board finds that a remand to 
secure recent treatment records, and for a contemporaneous 
medical examination to assess the current nature and extent of 
symptomatology associated with his service-connected cervical 
spine and knee disabilities, as well as the potential 
applicability of staged ratings, is warranted in this case.  38 
U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization 
from the Veteran (i.e., a completed and signed VA 
Form 21-4142) and any additional information 
deemed necessary, request any and all records 
pertaining to any treatment he has received for 
his service-connected cervical spine and knee 
disabilities from July 2005 to the present.  Any 
and all negative responses should be properly 
documented in the claims file, to include 
preparing a memorandum of unavailability and 
following the procedures outlined in 38 C.F.R. 
§ 3.159(e), if appropriate. 

2.  Thereafter, schedule the Veteran for 
examination to determine the current level of 
severity of his cervical spine disability, 
left knee disability, and right knee 
disability.  The claims file, to include a 
copy of this Remand, must be available to the 
examiner in conjunction with the requested 
examination.  The examiner should indicate in 
the report that the claims file was reviewed.  
All necessary tests should be conducted and 
the examiner should review the results of any 
testing prior to completion of the report.

a.  Based on review of the claims folder 
and examination of the Veteran, the 
examiner should identify any and all 
symptomatology the Veteran has manifested 
since March 2006 attributable to his 
service-connected: (1) cervical spine; (2) 
left knee; and (3) right knee 
disabilities, to include range-of-motion 
findings.  

b.  The extent of any incoordination, 
weakened movement, and fatigability on use 
due to pain must also be described by the 
examiner.  If feasible, the examiner 
should assess the additional functional 
impairment due to weakened movement, 
excess fatigability, or incoordination as 
well as on repeated use or during flare-
ups in terms of the degree of additional 
range of motion loss.  

c.  The examiner should distinguish, to 
the extent possible, between 
symptomatology resulting from the 
Veteran's service-connected disability and 
any non-service-connected disorders which 
affect the pertinent joints.  If it is 
medically unfeasible to distinguish the 
symptomatology resulting from the 
disorders, the examiner should so state in 
the examination report and explain why 
that is so.

e.  The examiner must provide a 
comprehensive report including complete 
rationale for all conclusions reached.

3.  After any additional notification and/or 
development deemed necessary is undertaken, 
readjudicate the claim, with consideration of 
staged ratings under Fenderson, supra.  If 
any benefit sought on appeal remains denied, 
provide the Veteran and his representative 
with an SSOC, with an appropriate period of 
time for response by the Veteran and/or his 
representative.  Thereafter, return the case 
to the Board for further consideration, if in 
order.

The purpose of this REMAND is to obtain additional development 
and to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the 
Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2009).

